DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending.

Election/Restrictions
Applicants’ election of Group I, claim 10, in the reply filed on 12/20/21 is acknowledged. There is no indication of whether the election is with or without traverse, but because the response did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). As indicated in the restriction requirement, claims 1-9, 14 and 16-19 are linking claims that link Groups I-IV, and are examined together with the elected group.
Claims 11-13, 15, 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of a "patient having acute kidney injury (AKI)" as the species of patient in the 12/20/21 reply is also acknowledged. Applicants indicate that "[t]he claim reading on the elected species in the elected group is claim 10". As a patient having AKI may have AKI caused by ischemia-reperfusion injury (see Liang et al, 2017, cited below), independent linking claim 1 reads on a patient having AKI caused by IRI, as well as claims 10 and 14 depending from claim 1. Claims 2-8 and 16-18 do not read on the elected species, being directed to treatment of an organ for transplant (claims 2-4); to treatment during a surgical procedure (and therefore prior to having AKI)(claims 5-7 and 16-19) or to IRI in myocardial, vascular or neuronal tissue (claim 8). Claim(s) 2-8 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1, 9, 10 and 14 are under consideration, as they read upon the elected species. 

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive, because it is directed to a product ("Antagonists of IL-33"), whereas the claims of the elected invention are directed to a method of use. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Methods for Preventing Ischemia Reperfusion Injury in an Organ with Antagonists of IL-33”.
Appropriate correction is required.

Claim Objections
Claims 1, 9, 10 and 14 are objected to because of the following informalities:
In each of independent claims 1 and 9, the abbreviation "IL-33" should be accompanied by the full terminology the first time it is used; i.e., "interleukin-33 (IL-33)". 
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.
As a courtesy, it is noted that in withdrawn claim 20, the term "FC" should be spelled "Fc".
	
Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The claims are directed to methods with the intended goal of preventing, reducing the severity of, or reducing the risk of ischemia reperfusion injury in an organ or tissue (claim 1) or for preventing progression to chronic kidney disease (CKD) after an acute kidney injury (AKI) in a subject in need thereof (independent claim 9). Each claim intends to its respective goal via a single step of administering a therapeutically effective amount of an antagonist of interleukin-33 (IL-33). The elected invention is directed to use of an IL-33 antagonist that is an antibody having binding affinity for IL-33, to which claim 10 is limited. The elected species of subject under consideration is one having an acute kidney injury (AKI). Dependent claim 14 limits the means of administration of the antagonist.
The prior art teaches that further teaches that "IL-33 antagonists are suggested to be effective against acute kidney injury" (Fujino et al, U.S. Patent Application Publication 20160289322, published 10/6/16), citing the prior art of Akcay et al (2011; which is also cited on the 7/24/20 IDS). The prior art further teaches that "[a]cute kidney injury caused by ischemia-reperfusion injury (IRI) is a major risk factor for chronic kidney disease" (Abstract of Liang et al (2017. European Journal of Pharmacology. 812: 18-27; available online 6/29/17). 
While the claims are directed to a method of use, practicing such a method requires a description of the product to be used. Per MPEP 2163, "The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. This is equally true whether the claimed invention is directed to a product or a process". Thus, if the product (e.g., an antagonist of IL-33) to be used in a claimed method is new or not conventional, it must be described in detail.
The specification defines the term "IL-33 antagonist" as "a compound that inhibits the activity or expression of IL-33", which may be "any compound that is capable of binding IL-33 or its receptor (ST2) and blocking, attenuating or otherwise interfering with IL-33 signalling and/or the interaction between IL-33 and a cell surface receptor (i.e. ST2)" (¶ 25; published application). The specification further provides examples of 
In support of the claimed scope, the specification further teaches that the IL-33 antagonist can be an antibody that binds to IL-33 or an antibody that binds to the extracellular domain of ST2 (¶ 26). The specification does not provide any examples of specific antibody structures that bind to IL-33 or ST2. However, a number of antibodies binding to IL-33 were known in the prior art prior to the claimed priority date for the instant application (1/24/18). For example, Fujino et al, U.S. Patent Application Publication 20160289322, published 10/6/16, teaches seven different neutralizing antibodies generated against four different regions of IL-33 (see Examples 1-3 and Tables 7-9). Furthermore, Chen et al, 2018 (Cell Physiol Biochem. 49: 349-358, published online 8/23/18), published the same year to which the instant application claims priority, reviews the prior art related to antagonism of IL-33, teaching: 
"There are 3 major therapeutic strategies for directly blocking the binding of IL-33 to ST2: (1) IL-33 neutralizing antibodies; (2) soluble decoy receptors; and (3) anti-ST2 receptor antibodies … Multiple neutralizing antibodies against IL-33 have been developed by several groups in the past 2 decades, which were used in clinical trials for the treatment of allergic diseases. Soluble receptor antagonists for IL-33 have also been developed to block the function of free IL-33 … At least two IL-33 decoy receptors have been developed, including a form of sST2 and the IL-33 Trap, a fusion protein formed by sST2 and the accessory protein IL-1RAcP … IL33 Trap, generated using a knob-in-hole technology, is comprised of the extracellular cellular domains of mouse IL-1RAcP and mouse ST2; it ameliorates the pathology of a mouse model of macular disease … Both decoy receptors inhibit IL-33-mediated biological functions in vitro and in vivo. Anti-ST2 antibodies are also currently in phase I–II clinical trials for the treatment of chronic obstructive pulmonary disease" (pg 351). 

Per MPEP 2163, "[i]nformation which is well known in the art need not be described in detail in the specification" and "[t]he description need only describe in detail that which is new or not conventional", referencing Hybritech v Monoclonal Antibodies. Thus, the teachings of the prior art are considered sufficient to provide a written description for the embodiments of the invention directed to an antagonist of IL-33 that 
The specification further teaches that the IL-33 polypeptide can be "a functional equivalent of ST2", which is "a polypeptide which is capable of binding to IL-33, thereby preventing its interaction with ST2" (¶ 32). Types of these polypeptides include "fragments, mutants, and muteins of ST2" (¶ 32). Liang et al (2017; cited above) provides an example of an antagonist of IL-33 that is a soluble ST2 molecule fused to the Fc region of an immunoglobulin (page 20). And, as set forth above, Chen et al (2018) describes IL-33 antagonists comprising soluble ST2 that were known in the prior art. Thus, the teachings of the prior art are considered sufficient to provide a written description for the embodiments of the invention directed to an antagonist of IL-33 that is a polypeptide that comprises all of the extracellular domains of ST2 so as to form a soluble receptor that is capable of trapping IL-33. However, the claims also encompass antagonists that comprises only a portion of the extracellular domains of ST2 (this alternative is specifically recited in withdrawn claim 12), but the specification does not describe what portion(s) of the extracellular domain of ST2 that are less than the entirety of the domain that retain functionality in antagonizing IL-33; i.e., by binding to IL-33 and blocking its interaction with ST2. Furthermore, as set forth above, the specification also envisions that the antagonists include other polypeptides that are functionally equivalent to ST2 in binding to IL-33, yet no description of the structure of these polypeptides is provided.
The specification also teaches that the IL-33 antagonist can be an inhibitor of IL-33 or ST2 expression (¶ 33), and withdrawn claims 13 and 21 recite such embodiments. Because siRNA and antisense oligonucleotides that target IL-33 or ST2 expression rely on sequences complementary to the known IL-33 or ST2 gene sequences, these are also considered to be described by the specification and the prior art. 
However, the claims are not limited to a method of using IL-33 antagonists as described by the prior art; instead, as set forth above, the claims encompass also encompass use of a wide range of other antagonists having other structures. These include: antibodies that bind to other targets to indirectly inhibit IL-33 activity or expression; nucleic acids other than siRNA or antisense oligonucleotides that targets IL-
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the full scope of the genus of IL-33 antagonists to be used in the claimed methods, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a method of independent claim 1 or 9, wherein the IL-33 antagonist is an antibody having binding affinity for IL-33, an antibody directed against the extracellular domain of ST2, a polypeptide that comprises all of the extracellular domains of ST2 so as to form a soluble receptor that is capable of trapping IL-33, or an siRNA or antisense oligonucleotide targeting IL-33 or ST2. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fujino et al, U.S. Patent Application Publication 20160289322, published 10/6/16. The earliest date to which h the instant application claims priority is 1/24/18.

Fujino teaches antibodies "having an antagonistic effect against IL-33" (Abstract). Fujino further teaches a composition comprising a human anti-IL-33 neutralizing monoclonal antibody, for the treatment, prevention or alleviation of a disease associated with IL-33, wherein the disease is acute kidney injury (¶ 63-65). Fujino further teaches that "IL-33 antagonists are suggested to be effective against acute kidney injury" (¶ 5), citing the prior art of Akcay et al (2011; which is also cited on the 7/24/20 IDS). As such, Fujino teaches administration of a therapeutically effective amount of an IL-33 antagonist (e.g. anti-IL-33 neutralizing antibody) to a subject having acute kidney injury; i.e., as set forth above, a subject in need of preventing progression of CKD after AKI. As such, the teachings of Fujino et al anticipate claim 9. Furthermore, it is noted that because Fujino teaches administration of a compound having the same functionality (IL-33 antagonism) to the same patient population (having AKI) as in the instant claims, each method would inherently produce the same result (preventing progression of CKD). 

Claims 1, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al (2017. European Journal of Pharmacology. 812: 18-27; available online 6/29/17). The earliest date to which the instant application claims priority is 1/24/18.
Claim 1 encompasses a method of reducing the severity of ischemia reperfusion injury in an organ or tissue comprising administering to the organ or tissue a therapeutically effective amount of an IL-33 antagonist. This claim encompasses direct or indirect administration to the organ or tissue because dependent claim 14 further 
Liang teaches that "[a]cute kidney injury caused by ischemia-reperfusion injury (IRI) is a major risk factor for chronic kidney disease" (Abstract). Liang teaches that treatment with "soluble ST2 (sST2), a decoy receptor that neutralizes IL-33 activity" by "intraperitoneal injection" resulted in "less severe renal dysfunction and fibrosis in response to IRI [ischemia reperfusion injury] as compared to vehicle-treated mice" (Abstract). Thus, Liang teaches a method of reducing the severity of ischemia reperfusion injury in an organ (kidneys) comprising administering to the organ a therapeutically effective amount of an IL-33 antagonist (soluble ST2). As such, the teachings of Liang anticipate claim 1. 
Claim 9 is an independent claim encompassing a method for preventing progression of chronic kidney disease (CKD) after an acute kidney injury (AKI) in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of an IL-33 antagonist. As set forth above, Liang teaches that IRI causes AKI and is a major risk factor for CKD, and teaches that administration of an IL-33 antagonist reduces the severity of IRI. As such, Liang teaches administration of a therapeutically effective amount of an IL-33 antagonist (soluble ST2) to a subject in need of preventing progression of CKD after AKI; i.e., a subject having an IRI injury that causes AKI. As such, the teachings of Liang anticipate claim 9.
Claim 14 encompasses the method of claim 1, wherein the IL-33 antagonist is administered directly into a subject using injection. As described above for claim 1, Liang teaches intraperitoneal injection, which is a form of direct injection into the subject, of the IL-33 antagonist. As such, the teachings of Liang describe above that anticipate claim 1 also anticipate claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liang et al (2017. European Journal of Pharmacology. 812: 18-27; available online 6/29/17), as applied to claim 1, and further in view of Fujino et al, U.S. Patent Application Publication 20160289322, published 10/6/16.
Claim 10 limits the method to one wherein the IL-33 antagonist is an antibody having binding affinity for IL-33. 
The teachings of Liang that anticipate parent claim 1 are set forth above. Liang teaches use of an IL-33 antagonist that is a soluble ST2 protein, but does not teach use of an IL-33 antagonist that is an antibody having binding affinity for IL-33.
As set forth above, Fujino teaches an IL-33 antagonist that is an anti-IL-33 neutralizing antibody; i.e., an antibody having binding affinity for IL-33 and an antagonist effect on IL-33 activity.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method of treatment reducing the severity of ischemia reperfusion injury in an organ (kidneys) comprising administering to the organ a therapeutically effective amount of an IL-33 antagonist (soluble ST2) taught by Liang and modify it to substitute the IL-33 antagonist that is an antibody having binding affinity for IL-33 taught by Fujino for the IL-33 antagonist that is soluble ST2 taught by Liang. As the soluble ST2 of Liang and the antibody of Fujino are each taught to have activity as an IL-33 antagonist, such a modified method represents a simple and predictable substitution of one art-recognized equivalent for another. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
 
Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646